United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2778
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Reuben F. Goodwin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: June 16, 2020
                             Filed: September 8, 2020
                                  ____________

Before LOKEN, ARNOLD, and GRASZ, Circuit Judges.
                           ____________

GRASZ, Circuit Judge.

       A jury convicted Reuben Goodwin of conspiracy to violate federal health care
laws, as well as eleven substantive counts of health care fraud. Goodwin appeals,
arguing the evidence was insufficient to support the verdict. We affirm the judgment
of the district court.1

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.
                                  I. Background

       In July 2017, a grand jury returned an indictment charging multiple people,
including Goodwin, with crimes related to health care fraud involving AMS Medical
Laboratory, Inc. (“AMS”), an entity that provided medical testing of blood, urine, and
other specimens.

       The indictment charged, in part, that in violation of federal anti-kickback
legislation, 42 U.S.C. § 1320a-7b(b), AMS entered into contracts with other
individuals and companies under which AMS would pay a percentage of the money
received from federal reimbursement programs (such as Medicare) to those
individuals and companies for referrals of specimens for testing. One such contract
was with Southwest Disability Services (“SWDS”), a non-profit agency that provided
services to adults with developmental disabilities or alcohol abuse problems.
Goodwin was the executive director of SWDS. The government alleged SWDS often
referred specimens it collected at churches and public fairs. The government further
alleged SWDS collected and referred the specimens to AMS without a doctor or other
qualified professional ordering the test, as required for payment by insurers.
According to the government, SWDS solicited and used doctors who would attach
their names to the tests without examining or having information about the patients.
AMS paid SWDS over $100,000 in exchange for referred specimens.

       The government charged Goodwin with one count of conspiring to defraud the
United States in violation of 18 U.S.C. §§ 371 and 2, by accepting illegal kickbacks
in violation of 42 U.S.C. § 1320a-7b(b)(1), defrauding a health care benefit program
in violation of 18 U.S.C. § 1347(a), and making fraudulent statements in violation of
18 U.S.C. § 1035. The government also charged Goodwin with eleven substantive
counts of health care fraud in violation of 18 U.S.C. §§ 1347(a)(2) and 2, related to
specific transactions involving illegal kickbacks.


                                         -2-
      A jury trial was held on the charges against Goodwin and two other
individuals. The jury convicted Goodwin on all counts. Goodwin appealed,
challenging the sufficiency of the evidence supporting the jury’s verdict.

                                    II. Discussion

       When a jury verdict is challenged on this basis, “[w]e review the sufficiency
of the evidence de novo, viewing evidence in the light most favorable to the
government, resolving conflicts in the government’s favor and accepting all
reasonable inferences that support the verdict.” United States v. Grimes, 825 F.3d
899, 902 (8th Cir. 2016) (quoting United States v. Washington, 318 F.3d 845, 852
(8th Cir. 2003)). “[W]e will uphold the verdict if there is any interpretation of the
evidence that could lead a reasonable-minded jury to find the defendant guilty beyond
a reasonable doubt.” Id. (quoting United States v. Hamilton, 332 F.3d 1144, 1149
(8th Cir. 2003)).

      We begin by considering Goodwin’s challenge to the sufficiency of evidence
supporting his conviction for conspiracy in violation of 18 U.S.C. § 371. To convict
Goodwin for conspiracy, the jury needed to find beyond a reasonable doubt that there
was a conspiracy with an illegal purpose, Goodwin was aware of the conspiracy, and
he knowingly became part of the conspiracy. United States v. Dupont, 672 F.3d 580,
583 (8th Cir. 2012).

      Goodwin argues that because the conspiracy charge’s criminal objectives all
require a heightened mens rea,2 the government needed to establish he knew his


      2
       See 42 U.S.C. § 1320a-7b(b)(1)(A) (requiring the government establish that
the defendant “knowingly and willfully solicit[ed] or receive[ed] any remuneration
(including any kickback, bribe, or rebate) . . . in return for referring an individual to
a person for the furnishing or arranging for the furnishing of any item or service for
which payment may be made in whole or part under a Federal health care program”)

                                          -3-
conduct was wrongful and he intended to further the criminal objectives. See United
States v. Jain, 93 F.3d 436, 440 (8th Cir. 1996) (affirming the district court’s use of
a jury instruction for a charged violation of 42 U.S.C. § 1320a-7b, which defined the
word “willfully” as meaning “unjustifiably and wrongfully, known to be such by the
defendant . . .”); see also United States v. Calhoun, 721 F.3d 596, 601 (8th Cir. 2013)
(“Conspiracy to commit a particular substantive offense cannot exist without at least
the degree of criminal intent necessary for the substantive offense itself.” (quoting
Ingram v. United States, 360 U.S. 672, 678 (1959))).

       Goodwin maintains the government did not meet its burden because the
evidence did not establish that he knew his conduct was wrongful or that he
intentionally participated in the plan with the intent to further any of its criminal
objectives. He points to AMS agent Anthony Camillo and, to a lesser extent, SWDS
employee Phillip Jones as the primary bad actors. According to Goodwin, he was
duped into joining a conspiracy he did not know was illegal. Thus, Goodwin
contends his conspiracy conviction must be reversed. And if the conspiracy
conviction is vacated, the convictions for individual instances of health care fraud —
which were based in part on acts by co-conspirators3 — must be reversed as well,




(emphasis added); 18 U.S.C. § 1347(a) (making it illegal to “knowingly and willfully”
execute or attempt to execute a scheme to defraud a health care benefit program)
(emphasis added); 18 U.S.C. § 1035(a) (making it illegal to “knowingly and willfully”
engage in certain designated deceptive activities in connection with the payment for
health care benefits) (emphasis added). The parties have not briefed, and we have no
reason to decide, whether the use of “knowingly and willfully” has the same meaning
within each of the aforementioned statutes. See United States v. Jain, 93 F.3d 436,
440 (8th Cir. 1996) (explaining “[t]he word ‘willful’ has many meanings and must be
construed in light of its statutory context”).
      3
        See Pinkerton v. United States, 328 U.S. 640, 646–47 (1946) (holding that an
overt act in furtherance of the conspiracy by one member of a conspiracy is
attributable to all other members of the conspiracy).

                                         -4-
either because Goodwin lacked the requisite intent to commit the fraud or because he
could no longer be held responsible for the acts of his purported co-conspirators.

        We reject Goodwin’s characterization of the evidence. Viewing the evidence
in a light most favorable to the government, Goodwin voluntarily and intentionally
participated in the conspiracy with knowledge that it was unjustifiable and wrongful
to receive kickbacks and defraud Medicare.

        The federal anti-kickback statute prohibits “knowingly and willfully . . .
receiv[ing] any remuneration (including any kickback, bribe, or rebate) directly or
indirectly, overtly or covertly, in case or in kind . . . in return for referring an
individual to a person for the furnishing or arranging for the furnishing of any item
or service for which payment may be made in whole or in part under a Federal health
care program . . . .” 42 U.S.C. § 1320a-7b(b)(1)(A). AMS entered into an
arrangement with Jones and Goodwin that directly violated this ban in that AMS
would provide half the profits collected from Medicare on each specimen referred to
it by Goodwin and Jones. While SWDS employee Jones and AMS representative
Camillo had the initial conversations about the arrangement, the evidence and
testimony presented to the jury showed Goodwin was aware of, and actively
participated in, the negotiation of the terms of the agreement. In fact, Camillo
testified it was Goodwin who brought up the idea of going to health fairs at local
churches to collect specimens from people for testing which would be paid for by
government insurance. Also, on multiple occasions, Goodwin followed up with
Camillo to make sure Goodwin and Jones received payment for the specimens they
referred.

      Moreover, the jury heard evidence from which it could reasonably conclude
Goodwin knew federal law prohibited the arrangement. First, the government
presented evidence that, in the midst of the conspiracy, Goodwin certified that SWDS
would abide by the federal anti-kickback law when he signed a Medicare application

                                        -5-
form. Arguably, this put Goodwin on notice that his arrangement with AMS was
unlawful.

       The jury also heard evidence about Goodwin’s significant experience working
with federal health care programs, which made it more likely he knew of the kickback
prohibition. Indeed, for multiple years, Goodwin served as the executive director of
SWDS, a Medicare-enrolled service provider. SWDS worked extensively with
federal health care programs under Goodwin’s direction, receiving well over $11
million in government reimbursements between 2010 and 2016. Someone like
Goodwin, who had extensive experience working with federal health care
reimbursements and who certified he would comply with the prohibition against
kickbacks, is more likely than the average person to know that the payments for
referrals violated federal law.

        Likewise, a jury could reasonably conclude Goodwin knew of the wrongful
nature of his receipt of the kickbacks based on another aspect of the arrangement that
violated Medicare law. The government presented evidence that Diane Emnett, a
billing specialist hired by AMS, met with Goodwin and Jones and advised them they
needed to provide the ordering physician’s name on each specimen provided in order
to comply with Medicare’s requirements. Emnett testified this was needed to
substantiate the medical necessity of the test. Despite this advice, Goodwin and Jones
collected and referred the specimens to AMS without a doctor or other qualified
professional ordering the specimens, as required for payment by insurers. Instead,
they used doctors who would attach their names to the tests without examining or
having information about the patients. A government agent who reviewed the records
testified she observed a pattern where SWDS’s vulnerable patients were being billed
multiple times for very expensive tests without doctors determining such tests were
necessary. Considering Emnett’s testimony, a reasonable juror could conclude
Goodwin knew his practice of listing doctors who did not actually request the tests
was wrongful.

                                         -6-
       Viewed in the light most favorable to the government, the evidence of
Goodwin’s significant experience with federal health care program reimbursements,
his attestation that he would comply with federal anti-kickback laws, and his
collection of specimens without a doctor’s orders, is collectively enough evidence to
support a conclusion that Goodwin knew the arrangement with AMS was
unjustifiable and wrongful when he voluntarily joined the conspiracy. We will not
disturb the jury’s decision to convict Goodwin.

                                 III. Conclusion

      We affirm the judgment of the district court.
                      ______________________________




                                         -7-